 Case 19-27627-JKS         Doc 51    Filed 07/20/20 Entered 07/20/20 15:49:37                Desc Main
                                     Document     Page 1 of 3



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
                                                                     Order Filed on July 20, 2020
                                                                     by Clerk
Caption in Compliance with D.N.J. LBR 9004-1(b)                      U.S. Bankruptcy Court
                                                                     District of New Jersey
RAS Citron, LLC
Authorized Agent for Secured Creditor
130 Clinton Road, Lobby B, Suite 202
Fairfield, NJ 07004
Telephone: 973-575-0707
Facsimile: 973-404-8886

Shauna Deluca, Esq. (SD-8248)
                                                              Case No.:         19-27627-JKS
In Re:
                                                              Chapter:          13
Juan Carlos Jimenez,
                                                              Hearing Date: July 23, 2020
         Debtor.
                                                              Judge:            John K. Sherwood



  ORDER RESOLVING SECURED CREDITOR’S MOTION FOR RELIEF FROM THE
                        AUTOMATIC STAY

          The relief set forth on the following pages, numbered two (2) through three (3), is hereby

 ORDERED.




   DATED: July 20, 2020
Case 19-27627-JKS         Doc 51     Filed 07/20/20 Entered 07/20/20 15:49:37           Desc Main
                                     Document     Page 2 of 3



Page 2

Secured Creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper

Secured Creditor’s Counsel: RAS Citron, LLC
Debtors’ Counsel: Avram D White, Esq.
Property Involved (“Collateral”): 53 Cottage Street, Jersey City, NJ 07306

Relief sought:          ■ Motion for relief from the automatic stay

For good cause shown, it is ORDERED that Secured Creditor’s Motion(s) is (are) resolved,
subject to the following conditions:

 1.      Status of post-petition arrearages:
         ■ The Debtor is overdue for 7 months from January 1, 2020 through July 1, 2020.
         ■ The Debtor is overdue for 7 payments from January 1, 2020 at $1,456.78 per month.
                 Funds Held In Suspense $72.48.
                 Total Arrearages Due $10,124.98.
2.       Debtor must cure all post-petition arrearages, as follows:
         ■ Immediate payment in the amount of $3,000.00 shall be made directly to Secured
         Creditor on or before August 1, 2020.

         ■ Beginning on August 1, 2020, regular monthly mortgage payments shall
         continue to be made directly to Secured Creditor in the amount of $1,456.78. This
         amount is subject to change based on escrow and/or interest rate adjustments.

         ■ Beginning on August 15, 2020, monthly cure payments shall be made in the amount of
         $1,187.49 directly to Secured Creditor for 5 months, with a 6th and final payment in the
         amount of $1,187.53 coming due on or before January 15, 2021.
3.       Payments to the Secured Creditor shall be made to the following address(es):
         ■ Regular monthly payment: Nationstar Mortgage LLC
                                    ATTN: Bankruptcy Dept
                                    PO Box 619094
                                    Dallas, Texas 75261-9741

         ■ Monthly cure payment:        Nationstar Mortgage LLC
                                        ATTN: Bankruptcy Dept
                                        PO Box 619094
                                        Dallas, Texas 75261-9741
Case 19-27627-JKS        Doc 51    Filed 07/20/20 Entered 07/20/20 15:49:37              Desc Main
                                   Document     Page 3 of 3



4.       In the event of Default:
         ■ Should the Debtor(s) fail to make any of the above captioned payments, or if any
regular monthly mortgage payment should become more than thirty (30) days late or if Debtor(s)
fails to comply with any terms of this Consent Order, counsel shall file a Certification of Default
with the Court. A copy of the Certification shall be sent to the Chapter 13 Trustee, the Debtors,
and Debtors’ attorney and the court shall enter an Order granting relief from the Automatic Stay.
Debtor shall pay $200.00 for each notice of default issued by Secured Creditor as a result of the
Debtor’s failure to comply with this Order.

       ■ In the event the Debtor(s) convert(s) to a Chapter 7 during the pendency of this
bankruptcy case, the Debtor(s) shall cure all arrears within ten (10) days from the date of
conversion in order to bring the loan contractually current. Should the Debtors fail to bring the
loan contractually current, counsel shall file a Certification of Default with the Court, a copy of
the Certification shall be sent to the Chapter 13 Trustee, Chapter 7 Trustee, the Debtors, and
Debtors’ attorney and the court shall enter an Order granting relief from the Automatic Stay.
Debtor shall pay $200.00 for each notice of default issued by Secured Creditor as a result of the
Debtor’s failure to comply with this Order.

        ■ This order survives any loan modification agreed to and executed during the instant
bankruptcy. If any regular mortgage payment due after the execution of a loan modification is
more than thirty (30) days late, counsel shall file a Certification of Default with the Court a copy
of the Certification shall be sent to the Chapter 13 Trustee, the Debtors, and Debtors’ attorney
and the court shall enter an Order granting relief from the Automatic Stay. Debtor shall pay
$200.00 for each notice of default issued by Secured Creditor as a result of the Debtor’s failure
to comply with this Order.

5.     Award of Attorneys’ Fees:

       ■ The Applicant is awarded attorney fees of $350.00 and costs of $181.00.

               The fees and costs are payable:

               ■ Through the Chapter 13 plan.
